DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-13, 18 and 20, drawn to an apparatus for generating a desired magnetic field.
Group 2, claim(s) 14-17 and 19, drawn to a magnetic tracking system.


Group 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of  a plurality of magnetic field transmitting elements configured and arranged to emit a desired magnetic field to the area of interest and a rapidly fading magnetic field in a separate area., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dumoulin et al. (EP0964261A2) (hereinafter “Dumoulin”). Regarding the technical feature, Dumoulin teaches an apparatus for generating a desired magnetic field (as shown in reproduced figure 1 below #120 and associated paragraphs) for tracking of an object within an area of interest (as shown in reproduced figure 1 below #101 and associated paragraphs), the apparatus comprising: a plurality of magnetic field transmitting elements (“transmit coil assembly 130 incorporates a first 45 transmit coil 131 , a second transmit coil 133 and a third transmit coil 135 operating at the same frequency and activated one at a time by system electronics 150.”) configured and arranged to emit a desired magnetic field to the area of interest (“The sensitivity of receive coil 121, 123, 125 depend on how each coil is oriented to the magnetic field created by a single transmit coil 131, 133, 135.”[0018]) and a rapidly fading magnetic field in a separate area (“A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure. This second embodiment can be employed in conjunction with, or independently of, the first embodiment.” [0035]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952.  The examiner can normally be reached on Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        


/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793